Citation Nr: 1019117	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney At 
Law



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, inter alia, denied the 
Veteran's September 2004 claim for service connection for 
residuals of a left ankle injury.  Additionally, this matter 
comes to the Board on appeal from an October 2005 rating 
decision issued by the VA RO in Louisville, Kentucky, which 
denied the Veteran's March 2005 claim for TDIU arising from 
his service-connected disabilities.  The Veteran's claims 
folder was subsequently transferred to the VA RO in St. 
Petersburg, Florida.

In September 2008, the Board remanded the claim for TDIU to 
the RO for further development.  Also in September 2008, the 
Board denied the Veteran's claim for service connection for a 
left ankle condition.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2009, the Secretary of Veterans Affairs 
and the Veteran, through his attorney, filed a Joint Motion 
to vacate the Board's decision and remand the case for 
further development.  That motion was granted by the Court in 
August 2009, and the case was returned to the Board for 
further consideration.

The Board notes that additional documents were submitted 
after the issuance of the last supplemental statement of the 
case.  The submission of such evidence was accompanied by a 
waiver of RO consideration dated April 2010.  38 C.F.R. 
§ 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a left ankle injury in service.

2.  The Veteran has provided competent and credible evidence 
of a nexus between his left ankle injury in service and his 
current osteoarthritis of the left ankle.

3.  The Veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
residuals of a left ankle injury, osteoarthritis of the left 
ankle, resulted from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Resolving the doubt in the Veteran's favor, the criteria 
for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated September 2004, April 2005, and October 2008, 
provided to the Veteran before the January 2005 rating 
decision, the October 2005 rating decision, and the December 
2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his claims, what VA would do 
and had done, and what evidence he should provide.  The 
September 2004, April 2005, and October 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in September 2006 for 
his left ankle claim, and in October 2008 for his TDIU claim.  
In this regard, after initially providing VA notice in 
September 2004 and April 2005, followed by subsequent Dingess 
notice in September 2006 and October 2008, the RO 
readjudicated the claims in  supplemental statements of the 
case in January 2007 and December 2009, respectively.  Thus, 
the timing defects in the notice have been rectified.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from 
meaningfully participating in the adjudication of his claims.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in 
September 2008, instructed the RO to obtain the Veteran's 
medical records as of December 2006, and to provide the 
Veteran with a VA examination by appropriate specialist(s) to 
evaluate whether he is able to secure and follow a 
substantially gainful occupation in light of his service-
connected disabilities.  The Board finds that the RO has 
complied with those instructions.  It obtained the Veteran's 
medical records as of December 2006, and obtained VA 
examinations of the Veteran's ability to secure and follow a 
substantially gainful occupation in September 2009, October 
2009, and November 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis: Service Connection for Left Ankle

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis.).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends that he is entitled to service 
connection for residuals of a left ankle injury.  In a March 
2005 letter entitled "Report Left [A]nkle," the Veteran 
states that he had injured his left ankle by jumping from an 
Army convoy truck that had almost turned over because the 
driver had fallen asleep.  He notes that his left ankle 
swelled after the accident, and that it caused him to limp 
and use crutches.  He states that the ankle injury affected 
his walking, and prevented him from being selected to serve 
at Honor Guards and Parades.  He further states that he has 
continued limping ever since his discharge from service, and 
that his left ankle still hurts and swells up at times.

The Veteran also notes in his March 2005 letter, and his VA 
medical records confirm, that he was not treated for his left 
ankle from the time he completed his service until he went to 
a VA clinician at Bellevue in Cincinnati, Ohio, in October 
2004.

In his September 2006 statement, the Veteran reiterates that 
he injured his left ankle in service, and notes that he has 
been limping and feeling pain ever since leaving the 
military.

The Veteran again states that his left ankle injury occurred 
in service in a December 2006 letter, and in his January 2007 
substantive appeal.  In his substantive appeal, he also 
states that he has experienced pain from that injury since 
being discharged from service, and asserts that his current 
left ankle problems are a direct result of his in-service 
injury.  In a May 2008 letter, the Veteran's wife confirms 
that he had been limping and had felt pain in his left ankle 
ever since they met in March 1966, and that he could hardly 
walk on it.

The Veteran's service treatment records confirm that he 
twisted and severely sprained his left ankle in service in 
October 1964 by jumping off of a truck in a convoy.  In 
October 1964, the Veteran was diagnosed with a strained left 
ankle joint.  The Veteran returned for treatment in November 
1964, and was prescribed an Ace bandage.  In January 1965 the 
Veteran returned again for treatment for persistent aching of 
the left ankle.  The clinician found that the Veteran had a 
severe ankle sprain with a persistence of protuberance 
(sticking out or swelling) in the area of his Lateral 
Malleolus (a round bone on the outside and bottom of the 
ankle), along with constant aching.  He prescribed both an 
Ace bandage and an X-ray.  The X-ray, also performed in 
January 1965, revealed no significant abnormalities.  In the 
Veteran's March 1966 separation examination, neither the 
Veteran nor the clinician mentioned any problems with the 
Veteran's left ankle.

As noted above, the Veteran was not treated for his left 
ankle again until he went to a VA clinician at Bellevue in 
Cincinnati, Ohio, in October 2004.  (The Veteran did mention 
his left ankle problem to a VA audiologist in June 2004, 
however.)

In October 2004, a VA radiologist administered three or more 
X-ray views of the Veteran's left ankle in order to assess it 
for osteoarthritis.  He found a single, well-corticated 
(covered) bone fragment in his left ankle, between the medial 
malleolus and ankle mortise.  The VA radiologist stated that 
an intraarticular loose body in that location was suspected, 
that the ankle mortise was intact, and that there was no 
evidence of joint space narrowing or erosion, or of articular 
irregularity.  The VA radiologist also identified small 
calcaneal spurs in the left ankle.

The Veteran told a VA clinician in November 2004 that he had 
first injured his ankle in the military in 1965, and that the 
pain had recently become worse.  The VA clinician found that 
there was no swelling, but that there was some tenderness on 
the medial (inside) aspect of the ankle.  The VA clinician 
found that the Veteran's range of motion was within normal 
limits, and further found that his manual muscle test was 
grossly within normal limits.  He suggested that the Veteran 
treat the left ankle by engaging in physical therapy 
exercises.

The Veteran told a VA physical therapist in December 2004 
that he had received the ankle brace, and was wearing it 
daily.  He stated that it helped him to walk better, and that 
it had eliminated his limp.  He further stated that he 
experienced increased pain after performing his home exercise 
program.  The VA physical therapist advised the Veteran to 
decrease the frequency of his exercises until the pain 
decreased.

In May 2005, the Veteran told a VA orthopedic clinician in 
Cincinnati that he felt constant pain in his left ankle since 
the accident in service, but that the pain had somewhat 
lessened since retiring from his job, which required 
considerable walking.  On examination, the clinician found 
that the Veteran had a moderate left antalgic limp.  There 
was significant calf atrophy.  The Veteran had full range of 
motion in his ankle, and the ankle was stable.  There was 
normal subtalar motion.  There was no soft tissue swelling.  
There was some vague tenderness along the tibialis posticus 
tendon, but the tibialis posticus function seemed normal.  
There was a slightly high arch.  X-rays revealed what 
appeared to be a very small loose body and possibly a larger 
one adjacent to it, lying on the medial side of the joint.  
There was perhaps some depression of the dome of the talus 
seen on the lateral view.  The VA clinician noted that "I 
believe this patient's symptoms are real in view of the calf 
atrophy he has."  The VA clinician recommended a magnetic 
resonance imaging (MRI) scan, and possibly an ankle 
arthroscopy.

The record shows that the Veteran moved to Florida in or 
around May 2005.  In May 2006, the Veteran sought treatment 
from a VA clinician for his right knee, and his left ankle 
was also examined at that time.  Radiological studies of the 
left ankle were normal for age-anterior osteophyte.  The VA 
clinician found that the left ankle examination was normal 
for the Veteran's age, and that the left ankle had anterior 
osteophyte (bone spurs).

In November 2006, the Veteran was provided with a VA 
examination of his left ankle.  The VA examiner noted that he 
reviewed the Veteran's claim file and medical records, 
including his military service records, service treatment 
records, and VA records.  However, the examiner stated that 
the Veteran was treated for left ankle pain at the Cincinnati 
VA Medical Center from April 2004 to December 2004, and at 
the Tallahassee outpatient clinic-apparently not noting the 
Veteran's treatment at the Cincinnati VA Medical Center in 
May 2005.  On dorsiflexion, the Veteran had active range of 
motion from 0 to 8 degrees, with pain beginning and ending at 
8 degrees.  Also on dorsiflexion, the Veteran had passive 
range of motion from 0 to 20 degrees, with pain beginning at 
18 degrees and ending at 20 degrees.  There was no additional 
limitation of motion on repetitive use.  On plantar flexion, 
the Veteran had active range of motion from 0 to 20 degrees, 
with pain beginning and ending at 20 degrees.  Also on 
plantar flexion, the Veteran had passive range of motion from 
0 to 40 degrees, with pain beginning at 30 degrees and ending 
at 40 degrees.  There was no additional limitation of motion 
on repetitive use.  The VA examiner wrote that the 
"Veteran's subjective complaints during the examination 
appeared, to this examiner, out of proportion to objective 
examination findings.  The Veteran was noted to display poor 
effort during the examination in this examiner's opinion."  
On further examination, the VA examiner found that the 
Veteran's left ankle showed no loss of bone or part of a 
bone, no inflammatory arthritis, no joint ankylosis, no ankle 
instability, no tendon abnormality, and no angulation.  X-ray 
studies from April 2006 revealed minimal degenerative change 
at the tibiotalar joint.  

The November 2006 VA examiner diagnosed the Veteran with 
minimal degenerative change at the left tibiotalar joint.  He 
found that the Veteran's left ankle sprain from 1964 was 
resolved, and noted that there was no objective evidence of a 
chronic left ankle condition on the Veteran's separation 
examination.  Based on this information, the VA examiner 
opined that the Veteran's left ankle condition was less 
likely than not to have been caused by or to have resulted 
from the left ankle injury in service.

The Veteran was provided with another VA examination of his 
left ankle in November 2009, although the purpose of this 
examination was apparently to determine the Veteran's 
capacity to work, and not to determine whether his left ankle 
condition resulted from service.  The examiner reviewed the 
claims file.  He diagnosed the Veteran with osteoarthritis of 
the left ankle, and concluded that the Veteran would be able 
to handle sedentary employment based on his left ankle 
condition alone.

In April 2010, a private physician, M.L. Cesta, MD, FACP, 
reviewed the Veteran's medical records and interviewed him.  
Dr. Cesta opined that the left ankle injury which the Veteran 
sustained in service led to the subsequent development of his 
osteoarthritis and chronic pain in his left ankle.  For his 
opinion, Dr. Cesta relied on the Veteran's statements that he 
has had persistent pain in the same location in his left 
ankle ever since his injury in service, the radiographic 
evidence of the injury at the same location, and multiple 
medical references.

At the time the Board initially denied the Veteran's claim, 
the November 2006 VA examination constituted the only 
competent etiological opinion of record.  In light of the 
diagnosis of left ankle osteoarthritis offered by the 
November 2009 VA examiner; the radiological analysis and 
etiological opinion provided by Dr. Cesta, for which the 
Veteran has waived RO consideration; the consistency of the 
Veteran's statements regarding his left ankle pain to both 
treating clinicians and other VA personnel throughout the 
pendency of his claim (see Rucker v. Brown, 10 Vet. App. 67, 
73 (1997)); and the documentation in his service treatment 
records of a persistent severe ankle sprain three months 
after the injury, the Board finds that there now exists an 
approximate balance of positive and negative evidence, such 
that reasonable doubt applies.  Consequently, the claim is 
granted.  38 C.F.R. § 3.102 (2009).

Analysis: TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

The Veteran has the following service-connected disabilities:  
PTSD (70 percent disabling), tinnitus (10 percent disabling), 
and residual scars from a shrapnel wound to the forehead and 
right superior chest (0 percent disabling).  His combined 
rating is 70 percent disabling.  The Veteran is thus eligible 
for TDIU under 38 C.F.R. 
§ 4.16(a), provided that he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The Board notes that the Veteran's 
service-connected left ankle osteoarthritis, which was 
granted in this decision, has not yet been rated.

In his December 2006 letter, the Veteran stated that the 
reason "why I left [my employer] when I was 63 instead of 65 
[was that] my ankle hurt all the time and walking on it at 
work [caused] problems."

In the present appeal, the Veteran's previous representative 
argued in an August 2008 informal hearing presentation that 
"the irritability caused by his PTSD, combined with poor 
sleeping habits caused by both PTSD and tinnitus, have 
rendered him unable to secure or follow gainful employment."

By contrast, in his March 2005 application for increased 
compensation based on unemployability, the Veteran responded 
to the question, "Did you leave your last job/self-
employment because of your disability?" by checking the 
"no" box.  Moreover, in a December 2006 document, the 
Veteran's employer stated that he had retired due to age, and 
listed no concessions made to the Veteran by reason of 
disability.

The Veteran was provided VA examinations for his scars, PTSD, 
left ankle, and audiological condition in accordance with the 
Board's September 2008 remand instructions.  The Veteran has 
a noncompensable rating for his scars; on examination, no 
discernible scar was noticed, and the examiner opined that 
the service-connected scars should not prevent the Veteran 
from obtaining and maintaining gainful employment.  The 
Veteran has a 10 percent disability rating for his tinnitus; 
the examiner opined that "tinnitus alone does not prevent 
one from obtaining or maintaining gainful employment."

The Veteran has a 70 percent disability rating for PTSD; the 
examiner diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 62.  He opined that "the Veteran 
has been retired for 5 years.  There is no objective evidence 
of functional impairment occupationally due to PTSD as he 
retired after 38 years of service at age 63.  He reports that 
his performance was satisfactory and his employer wanted him 
to stay but he couldn't due to his ankle hurting him while 
walking.  He also reports that the pressure of being a 
supervisor 'was getting to him'.  Given his present 
complaints of nervousness which is negatively impacted by 
exposure to noise, he may have some increased nervousness if 
working in a noisy or chaotic environment.  He may have 
increased anxiety if given too many tasks to do or if he 
feels overwhelmed by tasks.  Based on PTSD symptoms alone, he 
would not be unemployable and it seems reasonable that he 
could be employed in a work setting with low responsibility 
and a quieter environment."

Anticipating that the Veteran could be granted service 
connection for his left ankle disability, the RO helpfully 
provided a VA examination of his left ankle with respect to 
his TDIU claim.  The examiner diagnosed the Veteran with left 
ankle osteoarthritis, and opined that his "left ankle 
condition prevents him from being able to stand for long 
periods of time.  I see no reason why the Veteran could not 
handle sedentary employment based on his left ankle condition 
alone."

Regrettably, no VA clinician considered all of the Veteran's 
service-connected disabilities as a whole when determining 
his employability.  From the examinations recounted above, 
the Veteran's left ankle limits him to a sedentary job, and 
his PTSD limits him to a "work setting with low 
responsibility and a quieter environment."  The impact of 
the combination of those restrictions on employability is 
unclear.

However, after those examinations, the Veteran's treating VA 
psychiatrist noted in March 2010 that the Veteran experiences 
frequent nightmares, rumination, and anxiety, with occasional 
irritability, and avoids crowds, social situations, and 
triggers of Vietnam and combat.  She affirmed the Veteran's 
diagnosis of PTSD, and assigned a GAF score of 55.  She 
opined that the Veteran's "chronic symptoms make job 
performance extremely difficult, if not impossible, for 
him," and further found that the "Veteran is unemployable 
secondary to his diagnosis of PTSD."

The Board notes that the VA psychiatrist's findings are 
consistent with the conclusions of a VA clinical 
neuropsychologist who provided the Veteran with an 
examination in October 2004.  Specifically, he opined at that 
time that "while the Veteran has been able to maintain his 
family and remain steadily employed until his recent 
retirement, he appears to have suffered at least a moderate 
degree of symptoms related to the trauma he was exposed to in 
Vietnam.  Moreover, I suspect his symptom severity has 
increased as a result of a major change in his working life, 
i.e. retirement."

In summary, the Veteran's March 2005 TDIU application and his 
employer's December 2006 letter both suggest that the Veteran 
did not leave work because of his service-connected 
conditions.  However, the evidence of record indicates that 
his PTSD worsened as a result of his retirement, and has 
progressed to the point that his treating VA clinician now 
finds him unemployable on the basis of that condition.

The Board notes that Dr. Cesta opined in April 2010 that 
"the combination of his ankle injury and PTSD...led to the 
total disability [of] this Veteran in August of 2004."  He 
further opined that those conditions "forc[ed] him to leave 
his employment."  Where, as here, conflicting medical 
opinions are of record, the Board can ascribe greater 
probative weight to one opinion over another, provided that a 
rational basis is given.  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater 
weight may be placed on one clinician's opinion than 
another's based on the reasoning in the opinions, and whether 
and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Board ascribes greater 
probative weight to the opinions of the VA clinicians than to 
Dr. Cesta's opinion as to his claim for TDIU, because the 
evidence of record-namely, the Veteran's March 2005 TDIU 
application and his employer's December 2006 letter-shows 
that the Veteran did not leave work because of his service-
connected conditions.

Notwithstanding the conclusion that the Veteran did not leave 
work because of his service-connected disabilities, the Board 
finds that the March 2010 VA treating psychiatrist's opinion, 
when combined with the Veteran's other VA medical records, 
constitutes competent medical evidence which demonstrates 
that his service-connected disabilities have progressed to 
the point that they are now sufficient to render it 
impossible for the average person in his position to follow a 
substantially gainful occupation.  According the benefit of 
the doubt to the Veteran, the Board finds that the criteria 
for a TDIU due to service-connected disabilities have been 
met.


ORDER

Service connection for residuals of a left ankle injury, 
osteoarthritis of the left ankle, is granted.

A TDIU due to service-connected disabilities is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


